GOODWIN, Circuit Judge,
Dissenting in part, Concurring in part:
I respectfully dissent from that part of the majority opinion which grants any relief to the appellant. It is apparent from the fact set forth by the majority that this prisoner has been amusing himself by engaging in recreational litigation. The trial judges who have been dealing with these cases for the last four years were correct in terminating the cases at the motion stage. Even if every claim made by the prisoner were factually true, no federal constitutional right has been violated by the named defendants, and Rule 12(b) dismissals were properly granted for failure to state a claim. The claims that got beyond Rule 12 were also properly disposed of on the merits. Every disagreement between a prisoner and his keepers about the management of the institution is not a eonsti-*1132tutional question. I concur m those portions of the careful and conscientious opinion which affirmed the district court, but I cannot concur in federalizing in constitutional terms the garden variety grievances described by this disgruntled former officer, now experiencing detention in admittedly less than ideal circumstances.